Citation Nr: 1110339	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-33 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetic retinopathy with cataracts and visual field loss.

2.  Entitlement to a rating in excess of 60 percent for diabetic nephropathy with hypertension.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to January 1969.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego and Los Angeles, California.  

In February 2010, the Veteran testified at a Board videoconference hearing.  A transcript is of record.

In April 2010, the Veteran claim was remanded for further development-including VA examinations.  The requested action was taken and the claim is returned to the Board for adjudication.  

A review of the record indicates that several issues have been raised by the Veteran which have not yet been addressed by the RO.  In November 2006, the Veteran submitted a claim of service connection for macular degeneration.  In a July 2007 statement, the Veteran appeared to raise additional claims, including service connection for spinal curvature and bone mass loss, as well as possible claims for increased ratings for various service connected disabilities.  Finally, at his February 2010 Board hearing and in a September 2010 letter to VA, the Veteran appeared to refer to a claim of service connection for depression.  The Board does not have jurisdiction over these issues and they are referred to the RO for any appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Corrected vision at its worst is 20/40 in the right eye, and 20/30 in the left eye, with normal visual fields.

3.  The Veteran's diabetic nephropathy is not manifested by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetic retinopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 4.75, 4.83, 4.84a, Diagnostic Codes 6006, 6078 (as in effect prior to December 10, 2008).

2.  The criteria for a rating in excess of 60 percent for diabetic nephropathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.115a, 4.115b, Diagnostic Code 7599-7535 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in March 2006, January 2007, April 2009, and April 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim increased ratings, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided in the January 2007 notice.  As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the initial March 2006 notice was given prior to the appealed AOJ decisions, dated in August 2006, and May 2007.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him adequate physical examinations, obtaining medical opinions as to the severity of his disabilities, and by affording him the opportunity to give testimony before an RO hearing officer and/or the Board.  As noted above, the Veteran appeared and testified at a videoconference hearing at the Los Angeles RO in February 2010.  It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  
Increased ratings 

The Veteran contends that his diabetic retinopathy and diabetic nephropathy warrant higher ratings than currently assigned.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, as in this case, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 Vet.App. 505 (2007), however, the Court held that "staged" ratings are appropriate for an increased rating claim in such a case, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The evaluation of the same disability under various diagnoses is to be avoided.  That is to say that the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Diabetic retinopathy

The Veteran is currently awarded 20 percent for his diabetic retinopathy pursuant to Diagnostic Code 6078.  The provisions of 38 C.F.R. § 4.84a, Diagnostic Codes 6067 to 6079, pertain to impairment of central visual acuity.  The Board notes that retinopathy is often rated under Diagnostic Code 6006, which provides the rating criteria for retinitis.  This code directs that retinitis be rated for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional 10 percent rating during active pathology.  See 38 C.F.R. § 4.84a (prior to December 10, 2008).  

During the pendency of the appeal, the criteria for rating eye disabilities changed.  Because, the Veteran filed his claim prior to December 10, 2008, his appeal will be considered under the old criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008).

Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (as in effect prior to December 10, 2008).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (as in effect prior to December 10, 2008).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078 (as in effect prior to December 10, 2008).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50. 38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076 (as in effect prior to December 10, 2008).

In applying the ratings for impairment of visual acuity, a person not having the ability to read at any one of the scheduled steps or distances, but reading at the next scheduled step or distance, is to be rated as reading at this latter step or distance. That is, a person who can read at 20/100 but cannot read at 20/70 should be rating as seeing at 20/100.  38 C.F.R. § 4.83 (as in effect prior to December 10, 2008).  

Because the Veteran has also been diagnosed as having cataracts, Diagnostic Code 6028, which pertains to senile or other cataracts, both preoperative and postoperative, is also applicable.  Diagnostic Code indicates that cataracts are to be rated as impairment of vision.  The Veteran has not been shown to have aphakia, and as such, that rating criteria in inapplicable under the circumstances.  

Treatment records dated from the last rating decision, dated in November 2005, reflect treatment for stage three kidney disease due to diabetes mellitus and hypertension.  

During a January 2006 VA ophthalmology visit, the Veteran was noted to have corrected visual acuity of 20/40 in the right eye, and 20/30 in the left.  He was assessed as having mild, nonproliferative diabetic retinopathy.  An April 2006 VA ophthalmology treatment record notes the Veteran's corrected visual acuity of being 20/25 in the right eye, and 20/20 in the left eye.  

In March 2006, the Veteran underwent a VA ophthalmologic examination.  The Veteran complained of decreased distance vision, light sensitivity, and some irritation of the eyes.  Visual status examination revealed vision at distance without correction to be 20/60 in the right eye, and 20/30, -2 in the left eye.  With correction, the Veteran had 20/30 vision in the right eye, and 20/25 vision in the left eye.  Reading vision without correction was 20/60, bilaterally.  With correction, reading vision was 20/30 in the right eye, and 20/25 in the left eye.  He was diagnosed as having nonproliferative diabetic retinopathy, right eye greater than left, bilateral maculopathy, and early cataract of the right eye.  The examiner noted that upon examination, there was some reduced vision in the right eye despite correction.  

During the Veteran's April 2006 VA examination, he was noted to have diabetic retinopathy, leakage of his vessels in the eyes, cataracts, and macular degeneration.  Physical examination of the eyes revealed normal pupils, and sclarea.  Funduscopic examination of the left was normal, but the right eye revealed a cherry aneurysm.  

During a December 2007 VA ophthalmology treatment, the Veteran was noted to have distance vision corrected acuity of 20/20 in the right eye, and 20/25 in the left.  He was noted to have a cataract in the right eye, which accounted for the vision change, but the Veteran still had good vision.  He was also found to have a choroidal nevi in both eyes.  

An August 2009 ophthalmology note revealed corrected distance vision of 20/25 in the right eye, and 20/20 in the left eye.  The previous diagnoses were continued with the addition of left eye cataract.  

During the Veteran's February 2010 hearing, he testified to decreased vision.  He stated that his doctors have requested that he limit his nighttime driving, and limit his reading.  

During the Veteran's May 2010 diabetes mellitus VA examination, the Veteran reported progressive loss of vision, visual field loss, and eye pain.  He also underwent an VA examination of the eyes in May 2010.  He reported an inability to see as clearly as he was able to before.  The Veteran also related that he feels like he has lost some of his peripheral vision.  He endorsed tired eyes, and he limits his reading.  He also reported having sensitivity to light, especially at night, and he limits his nighttime driving.  He was diagnosed as having macular degeneration five to six years prior.  The Veteran indicated that even while wearing glasses, he does not feel that he is seeing well.  

Physical examination revealed distance visual acuity with correction of 20/40, +2 in the right eye, and 20/40, +2 in the left eye.  Near visual acuity with correction was 20/30 in the right eye, and 20/20 in the left.  Distance visual acuity without correction was 20/50, -2 in the right eye, and 20/70, -2 in the left.  Near visual acuity without correction was 20/60+ in the right eye, and 20/80+ in the left.  Extraocular movements were full and unrestricted.  Visual field was full to count fingers in both eyes.  

The examiner assessed the Veteran as having mild nonproliferative diabetic retinopathy, without clinically significant macular edema; age-related macular degeneration; mildly visually significant cataracts; posterior vitreous detachment in both eyes; choroidal nevi in both eyes; and normal visual fields pursuant to Goldman testing.  The examiner noted the Veteran had moderately decreased vision with the right eye being greater than the left.  He opined that the Veteran's cataracts were likely due to diabetes mellitus.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his service-connected diabetic retinopathy.  At its worst, the Veteran's corrected vision is 20/40 in the right eye, and 20/30 in the left.  The Board notes that this does not even qualify for a 20 percent rating under the applicable criteria.  The Veteran is not shown to have vision in both eyes is correctable to 20/70; vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50 vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40 to warrant a 30 percent rating.  As such, the Board finds that the Veteran visual acuity does not meet the criteria for a higher, 30 percent rating.  Thus, a rating in excess of 20 percent for diabetic retinopathy is denied.  

Diabetic nephropathy

The Veteran is currently award 60 percent for his diabetic nephropathy pursuant to 38 C.F.R. § 4.115a, Diagnostic Code 7535.  This diagnostic code states that toxic nephropathy should be rated as renal dysfunction.  

Renal dysfunction diagnostic code criteria provide a 100 percent disability rating for a condition requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  An 80 percent disability rating is provided for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 60 percent disability rating is provided for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.

Lab results dated from April 2005, to January 2010, reflect creatinine levels ranging from 1.5 mg/dL to 2.0 mg/dL.  BUN levels, dated from November 2006 to August 2009, reflect ranges from 22 mg/dL to 50 mg/dL.  

In April 2006, the Veteran underwent a VA examination.  He reported experiencing shortness of breath, dizziness, chest pain, and easy fatigability associated with his diabetes mellitus and related diseases.  He related that he has swelling of his legs, weakness, extreme fatigue, high blood pressure, limited exertion, and anemia associated with his kidney problems.  He was not on dialysis.  

In VA treatment records, the Veteran generally denied weight changes, but endorsed weakness and fatigability.  There were also notations that his creatinine levels were stable.  Additionally, the records generally reflect undetectable proteinuria, and blood pressure generally controlled with medication.  A November 2006 VA treatment record notes that the Veteran has low proteinuric renal disease, and subsequent VA treatment records note no albuminuria.  Treatment records also reflect the Veteran's daily activity as including gardening and walking.  

Pursuant to the Board's remand, the Veteran underwent another VA examination in May 2010.  The Veteran was noted to have nonproteinuric stage three chronic kidney disease with stable renal function.  He endorsed dizziness, fatigue, and dyspnea upon mild exertion.  Further noted was peripheral edema and fatigue as related to diabetic nephropathic symptoms.  Later in the examination report, however, the examiner indicated that the Veteran did not have peripheral edema present.  The examiner noted that the Veteran's diabetes mellitus residuals cause him to have lack of stamina, weakness, fatigue, and decreased strength in the upper and lower extremities.  

The examiner ultimately opined that the Veteran's diabetic nephropathy is not characterized by persistent edema, albuminuria, BUN of 40 to 80 mg/dL, creatinine of 4 to 8 mg/dL, or generalized poor health characterized by lethargy, anorexia, or weight loss.  The examiner noted mild weakness in the Veteran's left arm and leg secondary to his cardiovascular accident in 2002.  The examiner also indicated that the Veteran limits his activities due to drops in his blood sugar levels.  The Veteran's nephropathy does not require dialysis, and has not precluded him from more than sedentary activity.  But, the examiner noted that the nephropathy has curtailed his ability to do the physical activity he was used to doing two years ago.  In reaching this opinion, the examiner noted the Veteran's most recent BUN of 33, and creatinine of 1.72, as well as the lack of treatment records showing persistent edema or albuminuria.  

Upon careful review of the evidence of record, the Board finds that the 60 percent rating currently assigned adequately represents the impairment the Veteran experiences due to his diabetic nephropathy.  As evidenced by the Veteran's treatment records, he does not have persistent edema, albuminuria with a BUN level between 40 and 80 mg/dL, or creatinine levels between 4 and 8 mg/dL.  Further the evidence does not support a finding of generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  It is noted that the Veteran had one BUN reading of 50 mg/dL, but again, there was no evidence of persistent edema or albuminuria.  The Board recognizes the Veteran's assertions that he has weakness, lethargy, and limits his exertion, but finds that his clinical records do not show generalized poor health.  Most of the VA treatment records reflect well-controlled diabetes-related disabilities, and there is absolutely no evidence of anorexia or weight loss.  In fact, the Veteran's weight has been relatively stable during the timeframe on appeal.  The Board appreciates the Veteran's assertions that he is unable to do the amount of walking and gardening he used to do two years prior, but notes that VA treatment records show that he continues to garden and walk, and there are no comments reflecting the Veteran has generalized poor health due to his diabetic nephropathy.  Additionally, the Board recognizes that the Veteran has some symptoms associated with an 80 percent rating for renal dysfunction, but his disability picture most approximates the criteria for a 60 percent rating.  As such, a rating in excess of 60 percent for diabetic nephropathy is denied.  

Hart and extraschedular considerations

The Board has considered whether to assigned staged ratings pursuant to Hart, but finds it inappropriate under the circumstances.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The Board observes that the Veteran has not required hospitalization for his service-connected disabilities during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disabilities alone are the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disabilities.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

Therefore, the Board finds that the evaluation currently assigned adequately reflects the clinically established impairment experienced by the Veteran.  In the absence of requisite factors, the criteria for submission for assignment of an extraschedular rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, the Board will not refer this claim to the Director of Compensation and Pension for extraschedular review.


ORDER

A rating in excess of 20 percent for diabetic retinopathy is denied.

A rating in excess of 60 percent for diabetic nephropathy is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


